Title: From George Washington to Louis La Colombe, 3 December 1797
From: Washington, George
To: La Colombe, Louis-Saint-Ange Morel, chevalier de



Sir,
Mount Vernon 3d Decr 1797

Your favour of the 21st Ulto came duly to hand; for the pleasing and interesting contents of it, I offer you my best thanks; notwithstanding I had received, by the same Mail, similar accounts from our Ministers at London & the Hague, inclosing extracts of letters to them from the Consul of the United States at Hamburgh.
I congratulate with you, on the happy event of the liberation of our mutual friend Genl De Lafayette, whose reception in this country will be, I am sure, cordial from all descriptions of people; from none more than myself.
The answer given by him to the Minister of the Emperor, is noble, and worthy of himself. The only regret I should feel on his arrival in America (if it shd happen soon) would be, his disappointment in not finding his Son here. I said all I could, with decency, both to him and Mr Frestal to induce their awaiting direct accounts from the Prisoners before their departure; but the eagerness of the former to embrace his Parents in the first moments of their releasement from a cruel imprisonment was not to ⟨be restrained. Among other arguments I observed that although it was not⟩ probable, ⟨yet it was⟩ at least possible that they might be crossing the Ocean in different directions at the same time. Unfortunate indeed would this be for both, especially the Son, should it so happen. Slow travelling, and a little delay at ⟨Ham⟩burgh of Genl De Lafayette & family, may give time for the arrival of the Son at Havre; and I hope it will be the case; for the shock must be great to both parties, if they should pass each other. With esteem & regard I am Sir Your most obedient & hble Servt

Go: Washington


P.S. As the enclosure seems to have been a Paper transmitted for your satisfaction—I return it as a ⟨valuable instrument⟩.

